PER CURIAM.
In the judgment rendered in this case in this court at this term on April 5, 1910 (177 Fed. 1003, 100 C. O. A. 667), we were in error as to the amount of profit received by Wiess on the judicial sale of the John H. Kirby, and omitted to provide for the interest thereon. To correct the error and omission, it is now ordered and adjudged that our said judgment be amended so as to read as follows: “It is therefore ordered that this cause be remanded to the Circuit Court, with instructions to give plaintiff below 10 days within which to enter a remittitur to the judgment in the sum of $2,970, with legal interest thereon from July 21, 1903, up to date of judgment. If such remittitur is entered, the said judgment shall stand affirmed; otherwise, the Circuit Court shall set aside the said judgment and grant a trial de novo.’’ It is further ordered that the petition for a rehearing herein be denied. The costs of this court to be paid by the defendant in error.